Citation Nr: 0905406	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for bilateral 
hearing loss and assigned an initial zero percent rating, 
effective January 23, 2007.  


FINDING OF FACT

Authorized audiological evaluation shows that the veteran has 
Level IV hearing in the right ear and Level II hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in March 2007.  
This letter was provided to the veteran prior to the initial 
decision on the claim and addressed all three notice elements 
delineated in 38 C.F.R. § 3.159, as well as the additional 
requirements delineated by the Court in Dingess/Hartman.  In 
any event, the Board observes that after the RO granted 
service connection for bilateral hearing loss in the May 2007 
rating decision, the claim for service connection was 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial.  See Dingess, 19 Vet. 
App. at 491.  

After the veteran filed his notice of disagreement with the 
initial rating assigned, he initiated the appellate process, 
triggering different, and in many respects, more detailed 
notice obligations, the requirements of which are set forth 
in sections 7105(d) and 5103A of the statute.  Id., see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 
5103(A), 7105(d).  A review of the record indicates that the 
notification requirements of 38 U.S.C.A. § 5104 and 7105 have 
been met in this case.  The veteran was duly provided notice 
of the decision on appeal, as well as an explanation of the 
procedure for obtaining appellate review of the decision.  
Following receipt of his notice of disagreement, the veteran 
was appropriately notified of the pertinent rating criteria 
regarding the issue of entitlement to an initial compensable 
rating for hearing loss.  See e.g. December 2007 Statement of 
the Case.  Neither the veteran nor his representative has 
raised any allegations of prejudice regarding any 
notification deficiencies in this case.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  For the foregoing reasons, the Board 
finds that no further notification action is required.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the veteran's service treatment and personnel 
records are on file, as are post-service VA and private 
clinical records identified or submitted by the veteran.  
Despite being given the opportunity to do so, the veteran has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claim and 
none is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

Finally, the Board observes that the RO has solicited the 
necessary medical opinion with respect to the claims 
adjudicated in this decision.  The record shows that he was 
afforded a VA medical examination for VA compensation 
purposes in May 2007.  Based on a review of the record in 
this case, the Board concludes that the record on appeal now 
contains sufficient medical evidence to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further VCAA notification or 
development action is necessary.  A remand would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Neither the veteran nor his representative has 
argued otherwise.  


Background

The veteran's service treatment records show that at his 
April 1969 military induction medical examination, 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10

5
LEFT
5
-5
-5

5

At the veteran's April 1971 military discharge medical 
examination, audiological evaluation showed that his hearing 
acuity had decreased, with pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30

35
LEFT
25
25
15

25

In January 2007, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss, which he claimed was due to acoustic 
trauma during service.  In May 2007, he amended his claim to 
include service connection for tinnitus.  

In support of his claim, the veteran submitted numerous 
audiometric examination results from his employer, dated from 
November 1975 to June 2005.  The most recent audiometric 
test, for example, notes pure tone thresholds, presumably in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
50
85
LEFT
10
0
10
40
65

Speech audiometry findings, if any, were not recorded.  

The veteran underwent VA audiology examination in May 2007, 
at which he reported that he had served as an armor crewman 
during service.  He recalled exposure to excess noise from 
combat, including tanks, artillery, weapons fire, mines, and 
explosions.  The veteran indicated that he had had bilateral 
hearing loss and tinnitus since 1970.  The veteran indicated 
that he had difficulty hearing and understanding 
conversations, as well as ringing in both ears.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
80
LEFT
20
15
20
45
65

The four-frequency left pure tone average was 40 decibels on 
the right and 36 decibels on the left.  Speech recognition 
using the Maryland CNC Word list was 74 percent correct on 
the right and 88 percent correct on the left.  After 
examining the veteran and reviewing his claims folder, the 
examiner diagnosed high frequency hearing loss and tinnitus, 
bilaterally.  He concluded that it was at least as likely as 
not that the veteran's hearing loss and tinnitus were related 
to noise exposure during military service.

In a May 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  The RO 
assigned initial zero percent and 10 percent ratings, 
respectively.  The veteran perfected an appeal with the 
initial zero percent rating assigned for his bilateral 
hearing loss, arguing that the severity of his hearing loss 
warranted at least a 10 percent rating.  

In support of his appeal, the veteran submitted a May 2007 
examination report from a private hearing care center.  
Although the results of the audiological evaluation performed 
at that time are uninterpreted, they appear to show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
85
LEFT
10
5
15
35
60

On an assessment of his communication problems, the veteran 
reported that he had symptoms such as difficulty in 
understanding speech and noted that he had to turn up the 
television louder than normal.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case with the veteran's 
hearing loss, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2008).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2008).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial compensable rating 
for bilateral hearing loss.

As discussed above, the May 2007 VA audiometric examination 
showed that the veteran had an average pure tone threshold of 
40 decibels in the right ear with speech discrimination of 74 
percent correct.  He had an average pure tone threshold of 36 
decibels in the left ear with speech discrimination of 88 
percent correct.

The only possible interpretation of these examination results 
is that the veteran's hearing loss is at Level IV in the 
right ear and II in the left ear.  Under Table VI in the 
Rating Schedule, therefore, the criteria for an initial 
compensable rating have not been met.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has also considered the 
provisions of 38 C.F.R. § 4.86, but the results of this 
audiometric examination show that the alternative table is 
not applicable.

The Board has also considered the results of the private 
audiometric studies submitted by the veteran, including the 
recent May 2007 test results.  The results of the audiometric 
testing are, unfortunately, uninterpreted and there is no 
indication that such conclusions were based on an examination 
conducted by a state-licensed audiologist, which included a 
controlled speech discrimination test using the Maryland CNC 
word list. 38 C.F.R. § 4.85 (2008).  Thus, the Board must 
assign this evidence limited probative value.  Regardless, 
the Board notes that the audiometric findings appear to be 
relatively consistent with the findings on the VA 
examinations discussed above, and would not provide a basis 
upon which to assign a compensable rating under Diagnostic 
Code 6100.

The Board has carefully reviewed the veteran's claims folder 
in its entirety, but finds no other probative evidence of 
record showing that his hearing loss disability is more 
severe for compensation purposes than demonstrated on the May 
2007 VA audiological evaluation discussed above.  There is no 
basis for the assignment of staged ratings.

The Board is sympathetic to the symptoms the veteran reports 
as a result of his hearing loss disability, such as 
difficulty hearing in noisy environments.  While the Board 
finds his statements to be credible, they do not provide 
sufficient evidence on which to award a higher initial rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to a 
noncompensable disability rating.  For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss.  The veteran is advised that should his hearing 
acuity worsen, he may file a claim for an increased rating 
with the RO.  

In reaching this decision, the Board has considered whether 
an extraschedular rating is warranted with respect to the 
veteran's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
However, after reviewing the record, the Board finds that 
there is no basis for further action on this question.  There 
is no objective evidence of record demonstrating that the 
veteran's service-connected hearing loss markedly interferes 
with his employment, beyond that contemplated by the rating 
schedule.  There is also no evidence of record showing that 
he has been frequently hospitalized due to hearing loss.  
Indeed, it does not appear that he has been hospitalized for 
this disability at all.  Consequently, the Board finds that 
no further action on this matter is warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


